DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0130584 (Ono et al.) in view of U.S. Patent Application Publication 2015/0181697 (Goida et al.).
With regards to claim 1, Ono et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-8, an inertial sensor comprising a first substrate (e.g. semiconductor substrate; paragraph [0035]) provided with an inertial sensor element 2 (e.g. semiconductor acceleration sensor chip); a second substrate 1,16 configured to support the first substrate (paragraph [0043]); the first substrate includes, in a plan view, a first area 10 (e.g. support portion) to be bonded to the second substrate (as observed in Figure 2A), a second area 12 (e.g. detection beam portions) which is located outside the first area, and is not bonded to the second substrate (as observed in Figure 2A), a third area 11 (e.g. weight) which is located outside the second area, and is not bonded to the second substrate (as observed in Figure 2A); a lid 15 (e.g. a stopper substrate is considered as this lid; Figure 3A) which covers the first substrate (as observed in Figure 3A, the stopper substrate is positioned above and over the first substrate); the lid includes a first surface (e.g. top surface of stopper 15 in Figure 3A) opposed to the first area and the second area (e.g. top surface is opposite the first area 10 and the second area 12 as observed in Figure 3A), a second surface (e.g. bottom surface of stopper 15 in Figure 3A) in contact with the third area 11 (e.g. second surface is in contact - taking its broadest definition for the word “contact” like connected or communicated - to the third area by adhesive 15b as observed in Figures 3A,3B; hence, the second surface is ‘connected’ to the third area.) and different in level from the first surface (e.g. the top surface and the bottom surface are each on different plane; hence, different level); the first substrate in the second area 12 has a part thinner than a thickness of the first substrate in the third area 11 (as observed in Figure 2A); in a width direction of the first substrate, the first area 10 is wider than the second area 12 (as observed in Figure 2A).  (See, paragraphs [0032] to [0077]).
The only difference between the prior art and the claimed invention is the lid including the first surface not in contact with the first area, the second area, the third area, and the second surface is in contact with only the third area.
Goida et al. discloses an integrated device comprising, as illustrated in Figures 1-8G, an inertial sensor 1 comprising a first substrate 4 provided with an inertial sensor element 4a; a second substrate 3 configured to support the first substrate; the first substrate includes a first area 11 (e.g. pedestal) to be bonded to the second substrate, a second area (e.g. the examiner is considering the inner half portion of the upper portion 7 as this second area in Figures 2A-2C) which is located outside the first area, and is not bonded to the second substrate, and a third area (e.g. the examiner is considering the outer half portion of upper portion 7 as this third area in Figures 2A-2C) which is located outside the second area, and is not bonded to the second substrate; a lid 13 (e.g. a cap) which covers the first substrate (as observed in Figures 3C,3E, 8G); the lid 13 includes a first surface (e.g. top surface) opposed to the first area and the second area, and a second surface (e.g. bottom surface) in contact with the third area such that the first surface not in contact with the first area, the second area, the third area, and the second surface is in contact with only the third area (e.g. cavity formed therein; paragraph [0079]; as observed in Figure 8G).  (See, paragraphs [0032] to [0085]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the lid including the first surface not in contact with the first area, the second area, the third area, and the second surface is in contact with only the third area as suggested by Goida et al. to the system of Ono et al. to protect the inertia sensor element and its active components from external interferences and outside environment.  (See, paragraphs [0061],[0079] of Goida et al.).
With regards to claim 2, Ono et al. further discloses the second area 12 surrounds the first area 10 in the plan view (as observed in Figures 2A,2B); the third area 11 surrounds the second area 12 in the plan view (as observed in Figures 2A,2B).
With regards to claim 3, Ono et al. further discloses the second area 12 includes a groove in a surface of the first substrate opposed to the second substrate.  (See, as observed in Figure 2A).
With regards to claim 4, Ono et al. further discloses the groove includes a part different in thickness, and the first substrate in the second area 12 is thinner than the thickness of the first substrate in the third area 11 at a minimum thickness position of the groove.  (See, as observed in Figure 2A).
With regards to claim 5, Ono et al. further discloses the second substrate 16 has a flat surface as a surface opposed to the first substrate; the first substrate in the first area 10 is thicker than a thickness of the first substrate in the second area 12, and thicker than the thickness of the first substrate in the third area 11.  (See, as observed in Figure 2A).
With regards to claim 6, Ono et al. further discloses in the second substrate 16, a central area to which the first area 10 of the first substrate is bonded protrudes from a peripheral edge area opposed to the second area 12 and the third area 11 of the first substrate; a thickness of the first substrate in the first area 10 is thinner than the thickness of the first substrate in the third area 11, and thicker than a thickness of the first substrate in the second area 12.  (See, as observed in Figures 2A,3A).
With regards to claim 7, Ono et al. further discloses the first substrate in the third area 11 has a part different in thickness; the first substrate in the second area 12 is thinner than a thickness of the first substrate at a side having contact with the second area 12 out of the third area 11.  (See, as observed in Figure 2A).
With regards to claim 8, Ono et al. further discloses the first substrate is a glass substrate.  (See, paragraph [0035]).
With regards to claim 9, Ono et al further discloses the second substrate 16 includes an integrated circuit 30.  (See, e.g. circuit substrate; paragraphs [0048],[0059]).
With regards to claim 10, Ono et al. further discloses an electronic apparatus comprising the inertial sensor.  (See, paragraph [0004]).
With regards to claim 11, Ono et al. further discloses a vehicle comprising the inertial sensor.  (See, paragraph [0004])
With regards to claim 12, Ono et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-8, an inertial sensor 100,300 comprising a first substrate (e.g. not labeled but the entire semiconductor substrate that forms elements 10,11,12 is considered as this first substrate as observed in Figure 1A; paragraph [0035]) provided with an inertial sensor element 2 (e.g. semiconductor acceleration sensor chip); a second substrate 16 configured to support the first substrate (paragraph [0043]; Figures 1A,2A); the first substrate includes, in a plan view, a first area 10 (e.g. since one can define its own first area, support portion 10 is considered as this first area in Figure 1A) to be bonded to the second substrate (as observed in Figures 1A,2A), a second area 12,11 (e.g. since one can define its own second area, detection beam portion 12 and inner ½ region of weight 11 is considered as this second area in Figure 1A) which is located outside the first area, and is not bonded to the second substrate (as observed in Figures 1A,2A), and a third area 11 (e.g. since one can define its own third area, outer ½ region of weight 11 is considered as this third area in Figure 1A) which is located outside the second area, and is not bonded to the second substrate (as observed in Figures 1A,2A); the first substrate in the second area 12,11 has a part thinner than a thickness of the first substrate in the third area 11 (e.g. thinner thickness forms the beam 12 as observed in Figures 1A,2A); the second area 12,11 includes a groove in a surface of the first substrate opposed to the second substrate (e.g. the groove is the open gap below the beam 12 as observed in Figures 1A,2A); the groove includes a part different in thickness (e.g. the groove formed under the beam 11 has different thickness than the other region of the defined second area as observed in Figures 1A,2A), with a minimum thickness of the first substrate in the groove in the second area 12,11 being less than the thickness of the first substrate in the third area 11 (e.g. as observed in Figures 1A,2A, the thickness in the first substrate that forms the groove is smaller than the thickness of the first substrate in the defined third area).  (See, paragraphs [0032] to [0077]).
The only difference between the prior art and the claimed invention is the lid including the first surface not in contact with the first area, the second area, the third area, and the second surface is in contact with only the third area.
Goida et al. discloses an integrated device comprising, as illustrated in Figures 1-8G, an inertial sensor 1 comprising a first substrate 4 provided with an inertial sensor element 4a; a second substrate 3 configured to support the first substrate; the first substrate includes a first area 11 (e.g. pedestal) to be bonded to the second substrate, a second area (e.g. the examiner is considering the inner half portion of the upper portion 7 as this second area in Figures 2A-2C) which is located outside the first area, and is not bonded to the second substrate, and a third area (e.g. the examiner is considering the outer half portion of upper portion 7 as this third area in Figures 2A-2C) which is located outside the second area, and is not bonded to the second substrate; a lid 13 (e.g. a cap) which covers the first substrate (as observed in Figures 3C,3E, 8G); the lid 13 includes a first surface (e.g. top surface) opposed to the first area and the second area, and a second surface (e.g. bottom surface) in contact with the third area such that the first surface not in contact with the first area, the second area, the third area, and the second surface is in contact with only the third area (e.g. cavity formed therein; paragraph [0079]; as observed in Figure 8G).  (See, paragraphs [0032] to [0085]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the lid including the first surface not in contact with the first area, the second area, the third area, and the second surface is in contact with only the third area as suggested by Goida et al. to the system of Ono et al. to protect the inertia sensor element and its active components from external interferences and outside environment.  (See, paragraphs [0061],[0079] of Goida et al.).
With regards to claim 13, Ono et al. further discloses a maximum thickness of the first substrate in the second area 12,11 is equal to the thickness of the first substrate in the third area 11 (e.g. ½ region inner weight 11 in the defined second area has the same maximum thickness as the ½ region outer weight 11 in the defined third area as observed in Figure 1A). 
With regards to claim 14, Ono et al. further discloses the first substrate in the first area 10 is thicker than the first substrate in an entirety of the second area 12,11.  (e.g. the thickness of defined first area 10 is thicker than the entirety thickness of the defined second area 12,11 as observed in Figure 2A).
With regards to claim 15, Ono et al. further discloses the first substrate in the first area 10 is thicker than the first substrate in an entirety of the third area 11.  (e.g. the thickness of defined first area 10 is thicker than the entirety thickness of the defined third area 11 as observed in Figure 2A).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0181697 (Goida et al.) as applied to claim 1 above, and further in view of U.S. Patent 2013/0068021 (Park et al.).
With regards to claim 16, Ono et al. further discloses a bonding wire 5 connected from the first area to the second substrate (as observed in Figure 2A); however, the reference does not disclose the bonding wire is electrically connected from the third area to the second substrate.
Park et al. discloses an inertial sensor comprising, as illustrated in Figures 1-2, an inertial sensor 100 comprising a first substrate provided with an inertial sensor element 110 (e.g. sensor part); a second substrate 130 configured to support the first substrate; the first substrate includes, in a plan view, a first area 111, a second area 112 which is located outside the first area, a third area 113 which is located outside the second area (as observed in Figure 1); a bonding wire 140a is electrically connected from the third area 113 to the second substrate 130 (as observed in Figure 1; paragraph [0036]).  (See, paragraphs [0028] to [0049]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the bonding wire electrically connected from the third area to the second substrate as suggested by Park et al. in lieu of the location of the bonding of Ono et al. since this is a matter of design optimization and choice possibilities the location of where to position and connect the bonding wire, whether in the first area or the third area or any other location, without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the bonding wire, namely to provide electrical connection from the first substrate having the sensor element 110 to the second substrate having the circuit board to analyze the movement of the sensor element.  (See, paragraph [0036] of Park et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2855